PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_00_FR.txt. 1939.
Le 4 avril.
Rôle général
n° 78.

64:

COUR PERMANENTE DE JUSTICE INTERNATIONALE

. ‘ANNÉE JUDICIAIRE 1939

4 avril 1939.

COMPAGNIE D'ÉLECTRICITÉ
DE SOFIA ET DE BULGARIE

(EXCEPTION PRÉLIMINAIRE)

Deux chefs de compétence : Traité de conciliation, d'arbitrage et
de règlement judiciaire du 23 juin 193r entre la Belgique et la
Bulgatie ; Déclarations de la Belgique et de la Bulgarie portant accep-
tation comme obligatoire de la juridiction de la Cour. Examen suc-
cessif de l'exception préliminaire sur la base des deux chefs de
compétence. Objections soulevées contre la compétence de la Cour sur
la base du traité : argument ratione materiæ ; règle de l'épuisement
des recours internes. Objections soulevées contre la compétence. de la
Cour sur la base des Déclarations : limitation ratione temporis ;
limitation ratione materiæ. — Iyvecevabilité d’une partie des demandes
du requérant, l'existence d'un différend préalablement au dépôt de

la vequête n'ayant pas été établie.

ARRÊT

Présents : M. GUERRERO, Président; sir CECIL Hurst, Vice-

Président ; le comte RosTworowski, MM. FROMAGEOT,
ALTAMIRA; ANZILOTTI, Urrutia, Jhr. van EYSINGA,
MM. Nacaoka, CHENG, Hupson, DE VISSCHER, ERICH,
juges ; M. PAPAZOFF, juge ad hoc.
65 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Dans l'affaire de la Compagnie d’Electricité de Sofia et de
Bulgarie, |

entre

le Gouvernement du Royaume de Belgique, représenté par
M. J. G. de Ruelle, comme agent,

et

le Gouvernement du Royaume de Bulgarie, représenté par
M. Ivan Altinoff, comme agent,

La Cour,
ainsi composée,

rend l'arrêt suivant:

Par requête, déposée et enregistrée au Greffe de ia Cour le
26 janvier 1938 conformément à l’article 40 du Statut de la
Cour, le Gouvernement belge a introduit devant la Cour une
instance contre le Gouvernement bulgare.

Le requérant s’est adressé à la Cour en se prévalant:

r° des déclarations de la Belgique et de la Bulgarie portant
acceptation comme obligatoire de la juridiction de la Cour,
déclarations  ratifiées respectivement le 10 mars 1926 et le
12 août 1921 ;

2° du Traité de conciliation, d’arbitrage et de réglement judi-
ciaire intervenu entre les deux pays sous la date du 23 juin 1931.

Aprés un exposé succinct des faits et des motifs par les-
quels la demande est prétendue justifiée, la requête demandait
à la Cour:

« A) de déclarer que l’État bulgare a manqué à ses obligations
internationales :

1° par le fait que l'Administration des Mines de l’État a
mis en vigueur, le 24 novembre 1934, un tarif spécial
factice pour le charbon fourni aux centrales électriques,
ce en vue de permettre à la Municipalité de Sofia de
fausser l'application des décisions du Tribunal arbitral
mixte de 1923 et 1925;

2° par les jugement et arrêt susvisés du Tribunal régional et
de la Cour d’appel de Sofia, qui ont enlevé à la Com-
pagnie d’Electricité de Sofia et de Bulgarie le bénéfice
desdites décisions du Tribunal arbitral mixte

a) en admettant pour l'évaluation du terme « P », inclus
‘dans la formule du tarif, la valeur fictive établie par
l'Administration des Mines,
66 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

b) en décidant que le terme « r » serait déterminé d’après
le change officiel décrété par la Banque nationale de
Bulgarie et non d’après le change réellement imposé
par celle-ci pour la conversion de devises bulgares en
devises étrangères,

c) en décidant que la compagnie ne pourrait plus exiger,
de ses consommateurs, le montant de I’accise,

d) en décidant que la compagnie ne pouvait faire appli-
cation d'aucun tarif avant d’avoir l'accord formel de la
Municipalité ;

3° par la promulgation de la loi du 3 février 1936, dont
l'article 30, paragraphe C, institue un impôt spécial sur
la distribution de l'énergie électrique achetée aux entre-
prises non soumises à l'impôt.

B) et d’ordonner les réparations que les actes ci-dessus com-
portent. »

A la date du 26 janvier 1938, la requête du Gouvernement
belge a été notifiée au Gouvernement bulgare; le rer février,
elle a fait l’objet des communications visées aux articles 40
du Statut et 34 du Règlement.

La Cour ne comptant sur le siège aucun juge de nationalité
bulgare, le Gouvernement bulgare s'est prévalu du droit que
lui réserve l’article 31 du Statut et a désigné M. Théohar
Papazoff. |

Les deux Gouvernements ont désigné comme agents: le
Gouvernement belge, M. J. G. de Ruelle, assisté par Me René
Marcq et Me Henri Rolin; et le Gouvernement bulgare, M. Ivan
Altinoff, assisté par Me Gilbert Gidel. |

Par ordonnance du 28 mars 1938, le Président de la Cour a
fixé les délais afférents au dépôt du Mémoire du Gouvernement
belge et à celui du Contre-Mémoire du Gouvernement bulgare.

A la date du 2 juillet 1938, le Gouvernement belge, invo-
quant certaines mesures d'exécution annoncées par la Municipa-
lité de Sofia à l'égard de la Compagnie d’Electricité de Sofia
et de Bulgarie, à défaut de versement, par cette dernière,
d’une certaine somme qui lui était réclamée, a prié la Cour,
‘sur la base des articles 41 du Statut et 61 du Règlement,
d'indiquer, à titre de mesure conservatoire, que la perception
forcée par la Municipalité de Sofia de ladite somme devait être
différée en attendant qu'il eût été statué sur le fond.

La Cour a consacré à l’examen de cette demande une audience,
tenue le 13 juillet 1938, et à laquelle l’agent du Gouvernement
bulgare a fait savoir qu'il ne pourrait assister, le délai fixé
étant très court ; elle a entendu une déclaration de l’agent du
Gouvernement belge, aux termes de laquelle ce Gouvernement

6
67 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

ne ferait aucune objection à ce que les délais nécessaires fussent
accordés au Gouvernement bulgare. Après délibéré, la Cour a
décidé le même jour d’ajourner la procédure en indication de
mesures conservatoires, afin de permettre au Gouvernement bul-
gare de préparer ses observations sur ladite demande et, le cas
échéant, sur la compétence de la Cour, les agents des Parties
devant être entendus par la Cour en audience publique, à la
date qui serait ultérieurement fixée par son Président.

Comme suite à l’envoi d’un télégramme adressé, le 27 juillet
1938, par l'agent du Gouvernement bulgare au Président de la
Cour et dont le texte a été dûment transmis à l'agent du
Gouvernement belge, ce dernier a fait connaître à la Cour, par
une lettre datée du 26 août 1938, qu'en présence des déclara-
tions contenues dans ledit télégramme, le Gouvernement belge
abandonnait la demande en indication de mesure conservatoire
qui avait fait l’objet de sa requête du 2 juillet 1938.

Le Président de la Cour, par ordonnance du 27 août 1938,
a donné acte au Gouvernement belge du retrait de sa requête
en indication de mesure conservatoire et constaté que, dans
ces conditions, il n’y avait pas lieu de fixer l’audience publique
visée dans la décision de la Cour du 13 juillet 1938.

Par une autre ordonnance de même date, le Président de la
Cour a prorogé au 31 octobre 1938 le délai afférent au dépôt
du Contre-Mémoire bulgare, qui avait été primitivement fixé
au 12 septembre 1938. Ce délai, qui a fait ultérieurement l'objet
d’une nouvelle prorogation, est finalement venu à expiration le
30 novembre 1938.

Dans son Mémoire, le Gouvernement belge avait conclu à ce
qu'il plaise à ia Cour:

« A, — Déclarer que l’État bulgare a manqué à ses obliga-
tions internationales :
1° Par le fait que l'Administration des Mines de l'État
a mis en vigueur, le 24 novembre 1934, un tarif spécial
factice pour le charbon fourni aux centrales électriques, ce
en vue de permettre à la Municipalité de Sofia de fausser
l'application des décisions du Tribunal arbitral mixte de
1923 et 1925;
2° Par les jugement et arrêt susvisés du Tribunal régio-
nal et de la Cour d’appel de Sofia, ainsi que par l'arrêt
de la Cour de cassation du 16 mars 1938, qui ont enlevé a
la Compagnie d’Electricité de Sofia et de Bulgarie le béné-
fice desdites décisions du Tribunal arbitral mixte ;

a) En admettant pour l'évaluation du terme « P », inclus
dans la formule du tarif, la valeur fictive établie par
l'Administration des Mines;
68 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

b) En décidant que le terme «7» serait déterminé d’après
le change officiel décrété par la Banque nationale de Bulgarie
et non d’après le change réellement imposé à la compagnie
belge sous le contrôle de la Banque nationale pour la conver-
sion des devises bulgares en devises étrangères;

c) En décidant que la compagnie ne pourrait plus exi-
ger de ses consommateurs le montant de l’accise ;

d) En décidant que la compagnie ne pouvait faire appli-
cation d'aucun tarif avant d’avoir l'accord formel de la
Municipalité ;

3° Par la promulgation de la loi du 3 février 1036, telle
qu'elle fut complétée par la circulaire n° 3800 du 28 février
1936 et la loi du 2 avril 1936 et qui instituait un impôt
spécial sur la distribution de l'énergie électrique achetée
aux entreprises non soumises à l'impôt.

B. — Ordonner que la Partie défenderesse prendra toutes
mesures administratives, législatives ou autres nécessaires en
vue de:

1° Rétablir la Compagnie d’Electricité de Sofia et de
Bulgarie dans ses droits vis-à-vis tant de l’État bulgare
que de la Municipalité ou de tout consommateur public ou
privé de courant ;
_ 2° Assurer à la Compagnie d’Electricité de Sofia et de
Bulgarie le remboursement de toutes sommes indûment
payées par elle en suite des mesures incriminées, ainsi que
le dédommagement pour toute perception qu’elle a été mise
dans Vimpossibilité d’effectuer par suite des mémes faits.

C. — Admettre le Gouvernement belge à libeller le dommage
éprouvé par la Compagnie d’Electricité de Sofia et de Bulgarie,
a raison des faits ci-dessus exposés. »

A la date du 25 novembre 1938, c’est-à-dire avant l’expira-
tion du délai qui lui avait été finalement imparti pour le dépôt
de son Contre-Mémoire, l'agent du Gouvernement bulgare a
déposé une pièce, intitulée « Mémoire du Gouvernement bul-
gare », dans laquelle, après avoir soulevé une exception prélimi-
naire d’incompétence, il concluait à ce qu’il plaise à la Cour:

« Se déclarer incompétente à connaître de la requête intro-
duite par le Gouvernement belge en date du 26 janvier 1938.

Débouter le Gouvernement belge de toutes ses demandes, fins
et conclusions. »

Par le fait du dépôt de l'acte introductif d'exception et
conformément à l’article 62, alinéa 3, du Règlement, la pro-
cédure sur le fond ayant été suspendue, le Président de la
Cour a rendu, le 30 novembre 1938, une ordonnance fixant au
25 janvier 1939 la date d'expiration du délai dans lequel le
Gouvernement belge pouvait présenter un exposé écrit contenant

8
69 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

ses observations et conclusions sur l'exception soulevée par le
Gouvernement bulgare.

Lexposé écrit du Gouvernement belge, intitulé « Mémoire
additionnel », a été dûment déposé le 25 janvier 1939; en
conséquence, c'est à cette date que l'affaire s’est trouvée en
état en ce qui est de l’exception soulevée par le Gouvernement
bulgare.

Dans ledit exposé écrit, le Gouvernement belge concluait à ce
qu'il plaise à la Cour:

« Se déclarer compétente,

Ordonner à la Partie défenderesse de conclure au fond et.
fixer les délais dans lesquels la procédure écrite sera poursui-
vie. »

Au cours des audiences publiques tenues les 27, 28 février
et 1 mars 1939, la Cour a entendu:

pour la Bulgarie, M. Ivan Altinoff, agent, et Me Gilbert
Gidel; et pour la Belgique, M. J. G. de Ruelle, agent, et
Me Henri Rolin.

Les conclusions énoncées dans les pièces de la procédure
écrite n'ont pas été, de part ou d'autre, modifiées au cours de
la procédure orale.

Des documents justificatifs ont été déposés au nom de cha-
cune des Parties 1.

C'est en cet état de la procédure que la Cour est appelée à
statuer.

* * *

Les faits sont les suivants:

La Municipalité de Sofia avait accordé, en 1898, a une société
francaise, la « Société des Grands Travaux de Marseille », une
concession visant la distribution d’électricité pour l'éclairage
et la force motrice de la ville de Sofia. Cette société française
céda, en 1909, ses droits à la « Compagnie d’Electricité de
Sofia et de Bulgarie », société fondée à Bruxelles, le 8 septem-
bre 1008, par acte notarié publié au Moniteur belge le 23 sep-
tembre 1908. Cette cession fut approuvée par la Municipalité
de Sofia, avec quelques modifications apportées au contrat
primitif ; la concession devait venir à expiration le 31 décembre
1940. Les droits et obligations de la société exploitante sont
exposés dans le contrat de concession de 1898, le cahier des
charges qui y est annexé et le contrat de cession de 1900.

Au cours de la guerre de 1914-1918, qui trouva la Belgique et
la Bulgarie dans des camps opposés, les installations de la
compagnie belge furent reprises, le 1 septembre 1916, par

1 Voir bordereau à l'annexe,

9
70 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE. SOFIA

la Municipalité de Sofia. Lors de la conclusion de la paix, cette
compagnie se vit, en vertu de l’article 182 du Traité de Neuilly
du 27 novembre 1910, reconnaître le droit à la restitution de
son entreprise et à une indemnité qui devait être fixée par
un tribunal arbitral mixte, chargé également d’adapter le
contrat de concession aux nouvelles conditions économiques en cas
de désaccord entre les parties. En conséquence, une instance
fut introduite, par la compagnie, devant le Tribunal arbitral
mixte belgo-bulgare contre l’État bulgare et la Municipalité
de Sofia. |

Le 5 juillet 1923, le Tribunal arbitral mixte belgo-bulgare
rendit un premier jugement, dans lequel il ordonnait, notam-
ment, la restitution de l’entreprise à la compagnie belge, celle-ci
devant être replacée dans la situation qu’elle occupait avant la
guerre, sous réserve des modifications que prescrirait le Tribu-
nal arbitral mixte en application de l’article 182 du Traité de
Neuilly. Le Tribunal arbitral mixte constitua en conséquence
une commission d'experts, chargés d'établir un tarif mobile, qui
tint compte des conditions économiques nouvelles et des varia-
tions futures des divers éléments intervenant dans la fixation
du prix de vente du courant électrique — tels que les salaires,
le cours du lev et sa puissance d’achat — ainsi que de donner
avis sur le montant de l’indemnité à fixer. Les experts dépo-
sèrent leur rapport le 3 mars 1924 devant le Tribunal arbitral
mixte qui, le 27 mai 1925, rendit son jugement définitif (lequel
contenait une erreur matérielle qui fut rectifiée par jugement
du 30 octobre 1925). Ce jugement, brièvement résumé : 1° débou-
tait la requérante de ses conclusions contre l’État bulgare;
2° ordonnait la restitution immédiate de l’entreprise à la com-
pagnie, le paiement à cette dernière d’une somme de neuf
millions de francs belges par la Municipalité de Sofia, la pro-
longation de la durée de la concession jusqu'au 31 décembre 1960
et Vacceptation de la formule élaborée par les experts afin de
fixer le prix de vente du courant électrique.

L’application de la formule, qui comprenait différents fac-
teurs, tels que « P » (prix du charbon), «t» (prix du trans-
port), « r » (taux du change), « S » (salaires), « x » (impôts),
ne paraît pas s'être heurtée a des difficultés sérieuses jusqu’au
dernier trimestre de l’année 1934, époque à laquelle une controverse
s’éleva au sujet de la valeur à attribuer au facteur « P ».

A la date du 6 octobre 1934, la Compagnie d’Electricité com-
muniqua, comme d'habitude, à la Municipalité les éléments qui
devaient servir à établir le tarif pour le quatrième trimestre
de 1934. La valeur qui était attribuée au terme « P» était
de 330 leva. La Municipalité demanda la production de pièces
à l’appui des chiffres indiqués.

-Le 24 octobre 1934, l'Administration des Mines de l'État
bulgare délivra à la Compagnie d’Electricité un certificat

To
71 A/B 77. — COMPAGNIE D’ELECTRICITE DE SOFIA

constatant que le prix dala deuxiéme qualité de charbon était
de 360 leva par tonne pour la « première zone ». Ce certificat fut
transmis le 15 novembre 1934 par la Compagnie d’Electricité
a la Municipalité ; celle-ci informa la compagnie le 20 novembre
qu'elle ne pouvait accepter le certificat fourni le 24 octobre
1934 par l'Administration des Mines, ce certificat se rapportant
au charbon de la deuxième qualité existant actuellement aux
Mines et non à la deuxième qualité tout-venant que produi-
saient les Mines en 1925 et qui était visée dans le jugement
du Tribunal arbitral mixte. :

Le 26 novembre 1934, avis fut donné à la compagnie par
l'Administration des Mines que, par décision du Conseil d’admi-
nistration en date du 24 novembre, les prix des charbons des-
tinés à la production de courant électrique étaient fixés à un
certain chiffre. Contre ce dernier la Compagnie d’Electricité
protesta, mais finalement un accord, conclu sous certaines
réserves, fixa le tarif pour 1935 à un certain taux par
kilowatt-heure d'électricité distribuée.

Après la dévaluation du franc belge, survenue le re avril
1935, la Compagnie d’Electricité, dans une lettre adressée par
elle à la Municipalité, le 29 octobre de la même année, fit
observer que l'introduction du taux de change nouveau dans le
calcul du tarif selon la formule du Tribunal arbitral mixte
conduisait à des résultats très voisins de ceux sur lesquels les
parties au contrat s'étaient mises d'accord pour l’année 1935
et annonça son intention d’appliquer, pour l’année 1936, la
formule des tarifs prévue par le Tribunal arbitral mixte, faisant
observer que le terme « P » devait s'entendre comme s'appliquant à
la deuxième qualité de charbon telle que cette qualité figurait
dans la liste des prix à l’époque où la formule avait été établie.

Le 13 décembre 1935, la Municipalité répondit par lettre que
la formule contenait des éléments inapplicables qui conduisaient
à des résultats absurdes et qu’en outre cette formule ne tenait
pas compte de l’état réel des choses ni de la situation écono-
mique de la ville de Sofia. Cette divergence ne put être
réglée par un accord, et la Municipalité, dans une lettre
datée du 3x1 janvier 1036, annonça son intention de ne plus
autoriser désormais la compagnie à récupérer sur les consom-
mateurs le montant du droit d’accise.

Un nouvel échange de lettres entre la compagnie et la
Municipalité n’aboutit non plus à aucun résultat.

Par une note verbale, datée du 28 janvier 1936, la légation
de Belgique à Sofia suggéra au ministre des Affaires étrangères
de Bulgarie que Ja Municipalité et la compagnie saisissent
conjointement le Tribunal arbitral mixte des divergences d’inter-
prétation auxquelles donnait lieu l’un des éléments de la for-
mule, à savoir « P» (prix du charbon). Le ministère des Affaires

II
72 _ A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

étrangères de Bulgarie, par une note verbale datée du 18 février
1936, répondit que la Municipalité et le ministère de l'Agriculture
ne pouvaient accepter cette proposition. La note verbale ajou-
tait que, le Tribunal arbitral mixte belgo-bulgare n’existant
plus et ne pouvant étre renouvelé, la Municipalité avait jugé
opportun de saisir le seul tribunal compétent qui aurait pu sta-
tuer en l'espèce, c’est-à-dire le Tribunal régional de Sofia.

- La compagnie ayant saisi le Tribunal arbitral mixte, le Conseil
de la Société des Nations, appliquant les dispositions du Traité
de Neuilly, désigna un suppléant pour remplacer l'arbitre bul-
gare au sein du Tribunal arbitral mixte. Ce tribunal rendit,
le 29 décembre 1936, un jugement dans lequel il déclarait
irrecevable la demande de la compagnie, soit qu’il s’agît d’une
demande d'interprétation de la sentence primitive, parce que,
dans ce cas, cette demande serait tardive, soit qu’il s’agit d’obte-
nit l'exécution de la sentence, parce que cette matière relevait
exclusivement des Gouvernements des Puissances intéressées.

Entre temps, comme il a déjà été relevé, la Municipalité
avait assigné la compagnie devant le Tribunal régional de
Sofia, demandant à ce tribunal de constater les droits et obli-
gations au sujet du prix de vente de l'énergie électrique à
Sofia. Dans sa requête, la Municipalité prétendait que la com-
pagnie n'avait pas le droit de percevoir de ses abonnés, ni
de la Municipalité de Sofia, le montant de l'énergie électrique
consommée au prix calculé suivant la formule du jugement
arbitral, jusqu’à ce que ce prix fût approuvé par la Municipalité,
conformément à l’article 21 du cahier des charges. La Munici-
palité demandait également la désignation d’experts qui
seraient chargés d'établir la valeur réelle des facteurs «P»
{prix du charbon) et «x» (impôts) et, par là même, le prix
de vente légal de l’énergie électrique par kilowatt-heure.

Dans sa réponse, la compagnie contesta et la compétence
du tribunal et la recevabilité de la demande; subsidiairement,
quant au fond, elle demanda qu’au cas où le tribunal ordonne-
rait une expertise pour l'examen des facteurs «P» (prix du
charbon). et «x» (impôts), il fit. également porter cette exper-
tise sur les facteurs « S» (salaires) et «r» (change).

Le Tribunal régional, dans sa décision du 24 octobre 1936
— sur le fond —, se prononça en faveur des thèses de la Muni-
cipalité sur l'interprétation des facteurs « P » (prix du charbon)
et «r» (change) et dans une certaine mesure en faveur des thèses
de la compagnie sur l'interprétation du facteur «x» (impôts).

Les deux parties interjetèrent appel devant la Cour d'appel
de Sofia qui, par l'arrêt du 27 mars 1937, confirma le juge-
ment du Tribunal régional dans ses parties favorables a la
Municipalité et l’infirma dans ses parties favorables à la com-
pagnie. À la date du 23 juin 1937, celle-ci se pourvut en cas-
sation contre l’arrêt de la Cour d’appel.

12
73 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Dans l'intervalle, une nouvelle loi d'impôt sur le revenu;
datée du 24 janvier 1936, avait été promulguée le 3 février
de la même année par le Gouvernement bulgare. L'article 30
de cette loi prévoyait un taux d'imposition différent pour les
sociétés d'électricité qui produisaient elles-mêmes l'énergie élec-
trique et pour celles qui achetaient le courant à des entre-
prises non soumises elles-mêmes à l'impôt; cet article fut
précisé par la suite, pour les municipalités, par une circulaire
publiée au Journal officiel le 4 mars 1936, et modifié, pour
les mines de l’État et les syndicats hydrauliques, par une loi
du 2 avril 1936, publiée au Journal officiel le 16 avril 1936.

Le 18 mai 1036, la compagnie s’adressa au ministre des
Finances de Bulgarie, indiquant qu’une erreur avait dû être
commise dans l'estimation de l'impôt prévu à l’article 30 8)
de la loi datée du 24 janvier 1936 et promulguée le 3 février
de la même année, et lui demandant de faire vérifier la jus-
tesse des chiffres fournis par la compagnie et de faire apporter
les corrections correspondantes audit article.

Le 22 avril 1937, le ministre de Belgique à Sofia, dans une
lettre adressée au président du Conseil et ministre des Affaires
étrangères et des Cultes de Bulgarie, se plaignit de l'attitude
adoptée par le maire de la ville de Sofia à l'égard de la com-
pagnie, du fait que ce dernier invoquait l'arrêt rendu par la
Cour d’appel et contre lequel la compagnie avait introduit
un recours en cassation. Le ministre ajoutait que « la Com-
pagnie d’Electricité n’avait cessé de déclarer qu’elle se confor-
merait à toute sentence des tribunaux bulgares qui, après que
tous les recours prévus par la procédure auraient été épuisés,
revêtirait le caractère de jugement définitif », et que « le récent
arrêt de la Cour d'appel n’avait pas de caractère exécutoire, étant
donné que le procès intenté à la Compagnie d’Electricité par la
Mairie avait un caractère constatatoire et non pas condamnatoire ».

A la date du 24 juin 1937, le ministre de Belgique à Sofia,
dans une lettre adressée au président du Conseil, ministre des
Affaires étrangères et des Cultes de Bulgarie, signala le carac-
tère. de l'intervention, dans le différend entre la Municipalité
de Sofia et la compagnie belge qui en était résulté, « de cer-
taines autorités administratives et du pouvoir judiciaire de
l'État bulgare ». Le ministre de Belgique exprima l'opinion que
l'arrêt rendu le 27 mars 1937, par la Cour d'appel de Sofia,
méconnaissait les droits de la société tels qu'ils avaient été définis
par le Tribunal arbitral mixte belgo-bulgare dans ses sentences
du 5 juillet 1923 et du 27 mai 1925. Dans ces conditions, le
ministre indiquait que le litige dont il s'agissait rentrait dans
la catégorie de ceux que les articles 4 et 6 du Traité de con-
ciliation, de règlement judiciaire et d'arbitrage, intervenu entre la
Bulgarie et la Belgique le 23 juin 1931, permettaient de déférer
unilatéralement à la Cour permanente de Justice internationale

13
74 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

« (à la clause de compétence obligatoire de laquelle la Bulgarie
a, d'autre part, adhéré le 21 août 1921) », à moins qu'un
accord ne s’étabiît pour le soumettre à une procédure d’arbi-
trage. Il proposait donc au Gouvernement bulgare de porter la
cause devant la Cour permanente de Justice internationale par
voie de compromis, et ajoutait que, si l'accord sur les termes de ce
compromis ne pouvait être réalisé dans les deux mois, le
Gouvernement belge, usant du droit qui lui était assuré, introduirait
la cause unilatéralement devant la Cour permanente de Justice
internationale par voie de requête.

Par lettre du 30 juillet 1937 au président du Conseil, ministre
des Affaires étrangères et des Cultes, le ministre de Belgique à
Sofia rappela et confirma cette déclaration.

Le 3 août 1937, le président du Conseil, ministre des Affaires
étrangères et des Cultes de Bulgarie, dans une lettre adressée
par lui au ministre de Belgique à Sofia, répondit qu’à son avis
les litiges entre la Municipalité de Sofia et la Société belge
d’Electricité relevaient « de la compétence exclusive des tribu-
naux bulgares qui ont eu déjà l’occasion de rendre leur décision
à cet effet ». Le Gouvernement bulgare ne pouvait donc admet-
tre une proposition de compromis tendant à porter ce litige
devant une autre juridiction. En ce qui concernait « la com-
munication qu'à défaut d’un compromis le Gouvernement belge
saisirait unilatéralement la Cour permanente de Justice inter-
nationale en se basant sur les articles 4 et 6 du Traité de
conciliation, d’arbitrage et de règlement judiciaire entre la
Bulgarie et la Belgique », le Gouvernement bulgare, par appli-
cation de article 3 du même traité, revendiquait en l’occur-
rence la compétence de ses propres tribunaux et ne pouvait
consentir à ce que le différend fût soumis aux diverses pro-
cédures prévues par ledit traité. Le Gouvernement bulgare
informait enfin, par la même lettre, le Gouvernement belge
qu'il procédait à la dénonciation du traité en vertu du para-
graphe 3 de l’article 37 de cet instrument.

À la date du 26 janvier 1938, le Gouvernement belge déposa
au Greffe de la Cour la requête par laquelle a été introduite
la présente instance.

Le 16 mars 1938, la Cour de cassation de Bulgarie rejetait
le pourvoi introduit le 23 juin 1937 par la compagnie.

Tels sont les faits, non contredits dans l’instance actuelle,
en présence desquels la Cour est. maintenant appelée à statuer
sur l'exception préliminaire soulevée par le Gouvernement bulgare.

*
* *%

Avant de procéder à l’examen de l'exception préliminaire sur
laquelle la Cour est appelée à se prononcer, il convient de fixer
Vattitude des Parties au regard des titres sur lesquels elles ont
fondé leurs théses.

14
75 A/B 77, — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Pour établir la compétence, le Gouvernement belge, dans sa
requête comme dans son Mémoire, s’est prévalu, d’une part,
des déclarations de la Belgique et de la Bulgarie portant
acceptation comme obligatoire de la juridiction de la Cour,
déclarations ratifiées respectivement le 10 mars 1926 et le
12 août 1921; d’autre part, du Traité de conciliation, d’arbi-
trage et de règlement judiciaire du 23 juin 1931, entré en
vigueur le 4 février 1933}. ,

De son côté, le Gouvernement bulgare a pareillement fait
état de l’un et de l’autre de ces engagements pour appuyer
son exception préliminaire d’incompétence.

Au cours de cette procédure écrite, les Parties ont entrepris de
démontrer le bien-fondé de leurs demandes respectives en suivant
une méthode semblable : celle de l'examen de la requête belge
de janvier 1938, au regard des conditions que prévoit indépen-
damment chacun des deux engagements. Le Gouvernement
bulgare ou le Gouvernement belge n’ont à aucun moment envi-
sagé qu'il ait pu y avoir quelque restriction apportée, par l’un
ou par l’autre de ces engagements, à leur fonctionnement nor-
mal respectif pendant le temps où ils étaient en vigueur.

La même attitude a été observée par les agents des deux
Gouvernements au cours de la procédure orale. C’est ainsi que
Vagent du Gouvernement belge a déclaré que « chacun de ces
deux actes suffit en réalité à lui seul pour étayer nos revendi-
cations, et il serait vraiment regrettable qu’on arrivât à cette
conclusion que la superposition des deux actes affaiblit notre
position ». [l est vrai qu’un des conseils du Gouvernement belge
a avancé, à un moment donné, l’opinion personnelle, plus tard
qualifiée de «suggestion », selon laquelle, «du 3 février 1933 —
date de la mise en vigueur du Traité de 1931 — au 3 février
1938 », le régime des relations juridiques entre la Belgique et
la Bulgarie lui paraissait avoir été régi seulement par le Traité
de 1931. Mais, l’après-midi, au cours de la même audience,
ledit conseil revint sur son opinion personnelle ou suggestion,
et il déclara alors que «le traité ne devait être considéré
comme ayant suspendu la clause facultative que dans la mesure
où il modifiait cette clause ».

L'agent du Gouvernement bulgare devait d’ailleurs réagir
nettement sur ce point. En effet, il entreprit de démontrer, par
de nombreux arguments, que « la signature du Traité de conci-
liation de 1931 entre la Bulgarie et la Belgique, qui reproduit
dans son article 4 les différends mentionnés dans l’article 36 du
Statut de la Cour, n’a fait nullement suspendre le fonctionne-
ment de la clause facultative... ». « Tout au contraire, déclara-
t-l, au lieu d’abroger tacitement ou, au moins, de suspendre

1 Société des Nations, Recueil des Traités, vol. 137, p. 191.

15
- 76 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

le fonctionnement de la clause facultative pendant la durée du
traité, l’article 4, dans ses deux alinéas, ne fait que cumuler et
non éliminer l'obligation découlant de la clause facultative. »

La Cour estime que les suggestions faites en premier lieu par
le conseil du Gouvernement belge ne sauraient être considérées
comme ayant eu pour effet de modifier l'attitude de cette
Partie sur la question dont il s’agit. En effet, le Gouvernement
belge n’a jamais cessé d’étre d’accord avec le Gouvernement
bulgare pour estimer qu’au moment du dépôt de la requête,
leurs déclarations portant acceptation comme obligatoire de la
juridiction de la Cour avaient pleinement conservé leur vigueur.

La Cour partage. la manière de voir des Parties. À son
avis, la multiplicité d'engagements conclus en faveur de la
juridiction obligatoire atteste chez les contractants la volonté
d'ouvrir de nouvelles voies d’accés à la Cour plutôt que de
fermer les anciennes ou de les laisser se neutraliser mutuelle-
ment pour aboutir finalement à l’incompétence.

En concluant le Traité de conciliation, d'arbitrage et de régle-
ment judiciaire, la Belgique et la Bulgarie ont eu en-vue d’adopter
un système très développé d'obligations réciproques ayant pour
objet la solution pacifique des différends qui viendraient à
s'élever entre elles. Mais on ne serait guère justifié à penser
que, par cela même, elles auraient voulu porter atteinte aux
obligations qu’elles avaient contractées précédemment dans un
but analogue ; et ceci, notamment, pour le cas où ces obliga-
tions seraient plus étendues que celles découlant du traité.

Il s'ensuit que si, dans un cas donné, un différend ne pou-
vait pas être soumis à la Cour en vertu du traité, tandis qu’il
pourrait lui être soumis en vertu des déclarations par lesquelles
la Belgique et la Bulgarie ont accepté comme obligatoire la
juridiction de la Cour, conformément à l’article 36 de son
Statut, on ne saurait se prévaloir du traité pour empêcher que
lesdites déclarations produisent leurs effets et que le différend
soit ainsi soumis à la Cour.

C'est pourquoi il convient d’examiner tout d’abord si les
objections que le Gouvernement bulgare fait valoir contre la
compétence de la Cour, en vertu du traité, sont ou non
fondées. Au cas où elles seraient fondées, la Cour procédera
à l'examen des objections que ce Gouvernement fait valoir en
vertu des déclarations ci-dessus visées. Ce n’est que dans le
cas où ces objections seraient les unes et les autres également
reconnues comme fondées que la Cour serait amenée a se
dessaisir de laffaire.

La Cour examinera la portée de l’argumentation du Gouver-
nement bulgare sur les conclusions finales de la requéte belge
visées sous la Hitt. A, nos I et 2, qui ont trait aux griefs
touchant l'application par les autorités bulgares des déci-
sions du Tribunal arbitral mixte de 1923 et de 1925; elle

16
77 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

l’envisagera ensuite dans ses effets sur la conclusion visée
sous la Wit. A, n° 3, qui a trait à la promulgation de la loi
bulgare du 3 février 1936 en matière d'impôt sur le revenu.

%

La Cour porte son examen tout d’abord sur l’argumentation
bulgare concernant l'application du Traité de 1931, invoqué
en premier lieu par le Gouvernement belge dans son Mémoire
du 26 août 1938.

Le Gouvernement belge, à l'appui de sa requête, invoque
l’article 4 du traité, ainsi conçu:

« Tous différends au sujet desquels les Parties se conteste-
raient un droit seront soumis pour jugement à la Cour perma-
nente de Justice internationale, à moins que les Parties ne
tombent d'accord, dans les termes prévus ci-après, pour recou-
rir à un tribunal arbitral.

Il est entendu que les différends ci-dessus visés comprennént
notamment ceux que mentionne l’article 36 du Statut de la
Cour permanente de Justice internationale. »

L’argumentation opposée par le Gouvernement bulgare consiste
en deux objections qui sont les suivantes:

En premier lieu, le Gouvernement bulgare reproche au
Mémoire belge son silence sur la nature du « droit » que se
contesteraient réciproquement les deux Parties; il émet la
supposition que le droit contesté a la Bulgarie serait celui
de trancher les litiges survenant entre concessionnaire belge et
concédant bulgare de. service public en Bulgarie au sujet de
Vapplication de la formule déterminant le prix de l’énergie
électrique. « Le Gouvernement bulgare maintient formellement
" comme inhérent à la souveraineté de l’État bulgare le droit
pour les autorités bulgares de connaître des divergences concer-
nant l'application des dispositions réglant les conditions de
fonctionnement du service public concédé en Bulgarie à un
concessionnaire étranger. Le Gouvernement bulgare s'élève
contre toute prétention tendant à invoquer le Traité de règle-
ment pacifique du 23 juin 1931 en vue de porter atteinte à
ce droit. »

Le Gouvernement belge, ayant, dans son Mémoire additionnel
du 22 janvier 1930, précisé que « les droits dont le Gouver-
nement belge prétend se prévaloir .... sont le droit à la cessa-
tion des actes dommageables pour la Compagnie d’Electricité de
Sofia et de Bulgarie qu’ont accomplis divers organes de l'État
bulgare, en violation des obligations internationales de celui-ci,
et le droit à obtenir réparation du préjudice qui en résulte
pour la société belge », a soulevé ainsi un point de caractère
international impliqué dans ce différend. Or, ce dernier point

17
78 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

a été contesté dès le début, ét, entre autres, à l’occasion de
la discussion de la question de savoir si les griefs belges tombent
ou non dans telle ou telle catégorie de différends prévus à
l'article 36 du Statut (mentionné également dans l’article 4 du
Traité de 1931). L’argument rvatione materi@ ainsi développé et
produit à l’appui de l'exception préliminaire d’incompétence forme
une partie du fond même du différend. La Cour ne peut, par
conséquent, reconnaître à ce moyen le caractère d’une exception
préliminaire au sens de l’article 62 de son Règlement.

En second lieu, le Gouvernement bulgare introduit un argu-
ment tiré de la non-observation, par le Gouvernement belge,
des dispositions de l’article 3 du traité.

Cet article est conçu dans les termes suivants :

« I. S'il s'agit d’un différend dont l’objet, d’après la légis-
lation intérieure de l’une des Hautes Parties contractantes,
relève de la compétence des autorités judiciaires ou administra-
tives, cette Partie pourra s'opposer à ce que ce différend soit.
soumis aux diverses procédures prévues par le présent Traité,
avant qu’une décision définitive ait été rendue dans les délais
raisonnables par l’autorité compétente.

2. La Partie qui, dans ce cas, voudra recourir aux procé-
dures prévues par le présent Traité, devra notifier à l’autre

Partie son intention dans un délai d’un an, à partir de la
décision susvisée. »

Le Gouvernement bulgare allègue que la requête du 26 jan-
vier 1938 a été introduite avant qu’une décision définitive —

dans l'espèce, l’arrêt de la Cour de cassation bulgare — ait
été rendue, et qu’à ce titre la requête aurait été prématurée et
irrégulière.

En ce qui concerne l'application de l'article 3 du Traité de
1031, il y a lieu de tenir compte des considérations suivantes.

L'article 3 précité trouve sa place dans le premier chapitre
intitulé « Du règlement pacifique en général » et fait partie des
dispositions d'ordre général applicables à toutes les procédures
prévues dans le Traité de 1931. Ce fait à lui seul indique l'im-
portance attachée à la clause de l’épuisement de recours internes
valable pour toutes les procédures mentionnées.

L'article 3 lui-même se compose de deux alinéas.

L'hypothèse envisagée dans son alinéa 1 est celle où l’objet
du différend, d’après la législation intérieure de l’une des Hautes
Parties contractantes, relève de la compétence des autorités
judiciaires ou administratives. Cette hypothèse se trouve réalisée
en l'espèce par le fait que le Gouvernement belge ne conteste
pas que le litige entre la Compagnie belge d’Electricité et les
autorités bulgares au sujet des prétendus manquements commis
par les autorités bulgares à la formule élaborée par le Tribunal

18
79 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

arbitral mixte relève de la compétence des tribunaux bulgares.

Le même article accorde à la Partie défenderesse la liberté
de «s'opposer à ce que le différend soit soumis aux diverses
procédures prévues par le présent Traité » Cette formalité a
été observée par le Gouvernement bulgare, et notamment dans
la lettre du président du Conseil et ministre des Affaires étran-
gères et des Cultes datée de Sofia, 3 août 31937, et adressée au
ministre de Belgique à Sofia; dans cette lettre, qui précéda
de plusieurs mois l'introduction de la requête du 26 janvier 1938,
se trouve le passage suivant: « En ce qui concerne la commu-
nication, qu'à défaut d’un compromis, le Gouvernement belge
saisirait unilatéralement la Cour permanente de Justice inter-
nationale, en se basant sur les articles 4 et 6 du traité de con-
ciliation, d'arbitrage et de règlement judiciaire entre la Bulgarie
et la Belgique, je crois devoir porter à la connaissance de votre
Gouvernement que, par application de l’article 3 du même traité,
le Gouvernement bulgare revendique, en l'occurrence, la com-
pétence de ses propres tribunaux, et il ne saurait consentir à
ce que le différend soit soumis aux diverses procédures prévues
par ledit traité. »

L'article 3, n° 1, indique par les mots qui suivent la limite
de temps imposée à l'introduction d'une requête: « … avant
qu'une décision définitive ait été rendue dans des délais raison-
nables par l'autorité compétente ».

Le caractère raisonnable des délais n’ayant pas été contesté,
la controverse a été réduite à la question suivante: y avait-il
à l’époque de l'introduction de la requête une décision défi-
nitive — ou cette décision définitive n’avait-elle pas encore été
rendue ?

Le Gouvernement belge prétend n'avoir pas manqué aux
dispositions de l’article 3, n° 1, attendu que la décision ulté-
rieure de la Cour de cassation ne pouvait avoir été considérée
par les Parties contractantes comme celle visée par l'article 3,
n° x, cette dernière instance constituant un recours extra-
ordinaire; qu’en tout cas le pourvoi en cassation avait été
formé, ce qui pouvait être considéré comme l’accomplissement
de la condition exigée.

Quelle que soit la qualification dont s'accompagne la sentence
de la Cour d’appel de Sofia, cela n’exclut point qu’elle ne soit
pas définitive dans le sens qu’attribue l’article 3, n° x, a cette
expression. La règle de l'épuisement des recours internes, telle
qu’elle est envisagée par le Traité de 1931, implique l’épuise-
ment de tous recours y compris ceux devant la Cour de cassa-

tion, laquelle seule peut, soit — en cassant la sentence de la
Cour d'appel — renvoyer l'affaire pour un nouvel examen,
‘soit — en rejetant le pourvoi — rendre la sentence définitive.

Tg
80  A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Le n° 2 de l’article 3 accentue encore l'importance de la
stipulation contenue dans le n° 1. En effet, selon les termes du
n° 2, la Partie qui, dans le cas prévu sous le n° 1, voudra
recourir aux procédures prévues par le traité, devra notifier à
l’autre Partie son intention, dans un délai d’un an à partir de
la décision définitive visée au n° I.

C'est en vain que le Gouvernement belge s’est prévalu de
l’article 37 (4) ainsi conçu:

« 4. Nonobstant la dénonciation par l’une des Parties contrac-
tantes, les procédures engagées au moment de l'expiration du
terme du traité continueront jusqu’à leur achèvement normal. »

Cette disposition ne trouve pas son application : elle suppose
une procédure valablement engagée, ce qui, faute d’une décision
définitive à la date du 26 janvier 1938, n’est pas le cas ici.
_D’autre part, Virrégularité de la requête belge n’a pu être
effacée par l'arrêt rendu, lé 16 mars 1938, par la Cour de
cassation de Bulgarie, car, dans l’intervalle, c’est-à-dire le
4 février 1938, le Traité de 1931, dénoncé par le Gouvernement
bulgare, était venu à expiration.

Par conséquent, la requête belge n'ayant pas été présentée
conformément aux conditions prévues par le Traité de 1931,
le Gouvernement belge n'est pas fondé à invoquer ce traité
pour établir la compétence de la Cour.

*

Le résultat négatif obtenu par examen du premier chef de
compétence ne dispense cependant pas la Cour de procéder à
l'examen de l’autre chef de compétence invoqué à titre distinct
et indépendant du premier.

La Cour procède maintenant à l'examen de l'argumentation
du Gouvernement bulgare à l'égard des déclarations d’adhésion
à la disposition facultative du Statut de la Cour.

Au point de vue de leur contenu, les déclarations d'adhésion
de la Bulgarie et de la Belgique différent en tant que la décla-
ration du Gouvernement bulgare, conçue dans les termes sui-
vants :

« Au nom du Gouvernement du Royaume de Bulgarie, je
déclare reconnaître comme obligatoire, de plein droit et sans
converition spéciale vis-à-vis de tout autre Membre ou Efat ©
acceptant la méme obligation, la juridiction de la Cour perma-
nente de Justice internationale, purement et simplement »,

ne contient, en. dehors de la condition de réciprocité, aucune
réserve, tandis que la déclaration du Gouvernement belge se
trouve forrnulée comme suit :

20
87 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

« Au nom du Gouvernement belge, je déclare reconnaître
comme obligatoire de plein droit et sans convention spéciale,
vis-à-vis de tout autre Membre ou Etat acceptant la même
obligation, la juridiction de la Cour, conformément à l’article 36,
paragraphe 2, du Statut de la Cour, pour une durée de quinze
années, sur tous les différends qui s’éléveraient après la ratifi-
cation de la présente déclaration au sujet dé situations ou de
faits postérieurs à cette ratification, sauf les cas où les Parties
auraient convenu ou conviendraient d’avoir recours à un autre
mode de règlement pacifique. »

Le Gouvernement bulgare s’est prévalu de la limitation
vatione temporis contenue dans la déclaration belge concernant
les situations ou les faits, au sujet desquels le différend s’est
élevé, pour contester la compétence de la Cour. Bien que cette
limitation ne figure pas dans sa propre ‘déclaration, il est
reconnu que, par l'effet de la condition de réciprocité inscrite
au paragraphe 2 de l’article 36 du Statut de la Cour, répétée
d’ailleurs dans la déclaration bulgare, elle fait droit entre les
Parties.

Celles-ci se sont trouvées d’accord pour placer le moment où
le différend s'est élevé à la date du 24 juin 1937, et ainsi
postérieurement à celle du 10 mars 1926 — date de la consti-
tution du lien juridique entre les deux États, sur la base de
l’article 36 du Statut de la Cour.

En revanche, l'argumentation bulgare a soulevé le point sui-
vant: Bien que les faits incriminés par le Gouvernement belge
dans les conclusions de sa requête sous Jit. A, nos I et 2, se
situent tous à une époque postérieure à la date du 10 mars

1926, la situation au sujet de laquelle le différend se serait
élevé remonterait à une époque antérieure à cette date. Cette
situation serait créée par les sentences du Tribunal arbitral
mixte belgo-bulgare, et spécialement par la formule établie par
les sentences du 5 juillet 1923 et du 27 mai 1925 concernant
le prix du kilowatt-heure de l'énergie distribuée. Les griefs
formulés par le Gouvernement belge contre l'application par les
autorités bulgares de cette formule toucheraient au fonction-
nement de celle-ci et la placeraient au centre de la discussion.
On fait valoir également que, la situation qui en procéde étant
antérieure à la date décisive du 10 mars 1926, le Gouverne-
ment bulgare serait autorisé à considérer le différend qui s’est
élevé à ce sujet comme échappant, en raison de la limitation
ratione temporis contenue dans la déclaration belge, à la juri-
diction de la Cour.

La Cour ne peut se rallier à cette manière de voir. Il est
exact que l’on peut dire des sentences du Tribunal arbitral
mixte qu'elles ont établi entre la Compagnie belge d’ Électri-
cité et les autorités bulgares une situation qui est antérieure à

21
82 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

la date du 10 mars 1926 et qui se prolonge encore actuelle-
ment. Toutefois, ce n’est pas au sujet de cette situation ni des
sentences qui ont établie qu’est né le différend entre le Gouver-
nement belge et le Gouvernement bulgare. La Cour rappelle ici
ce qu’elle a dit dans son Arrêt du 14 juin 1938 (Phosphates
du Maroc. Exception préliminaire). Les situations ou les faits
qui doivent être pris. en considération au point de vue de la
juridiction obligatoire acceptée dans les termes de la déclara-
tion belge sont uniquement ceux qui doivent être considérés
comme générateurs du différend. Une telle relation n'existe pas
entre le différend actuel et les sentences du Tribunal arbitral
mixte ; celles-ci constituent la source des droits revendiqués par
la société belge, mais ce ne sont pas elles qui ont donné nais-
sance au différend: en effet, les Parties sont d’accord pour
reconnaître leur caractère obligatoire, et leur application n’a
donné lieu à aucune difficulté jusqu'à l’époque des actes incri-
minés. Il ne suffit pas d’alléguer, comme le fait le Gouverne-
ment bulgare, que, sans ces sentences, le différend ne serait
pas né, pour la simple raison que l’on pourrait tout aussi bien
prétendre que, sans les actes incriminés, le différend ne se
serait pas produit. J] est vrai qu’un différend peut: présupposer
l'existence d’une situation ou d’un fait antérieur, mais il ne
s'ensuit pas que le différend s'élève au sujet de cette situation
ou de ce fait. Il faut que la situation ou le fait au sujet duquel
on prétend que s’est élevé le différend en soit réellement la
cause, Ce qui, dans l’espèce, est au centre de la discussion et
doit être considéré comme les faits au sujet desquels le diffé-
rend est né, ce sont les actes ultérieurs reprochés par le Gouver- *
nement belge aux autorités bulgares relativement à une appli-
cation particulière de la formule qui, en soi, n’a jamais été
contestée. Les griefs formulés à ce sujet par le Gouvernement
belge visent la décision de Administration des Mines de l'État
bulgare en date du 24 novembre 1934, ainsi que les sentences
des tribunaux bulgares du 24 octobre 1936 et du 27 mars 1937.
Il s’agit là de.faits postérieurs à la date critique. En consé-
quence, la Cour estime que l'argument déduit de la limitation
vatione temporis contenue dans la déclaration belge n'est pas
fondé.

Dans ce même cadre des déclarations belgo-bulgare d’accep-
tation de la juridiction obligatoire de la Cour, le Gouvernement
bulgare a fait valoir, en faveur de son exception d’incompé-
tence, un autre argument. Selon lui, le différend actuel ne
tomberait sous aucune des catégories de l’article 36 du Statut
de la Cour, disposition générale qui énumère les différends
d'ordre juridique pour lesquels la Cour est compétente. Bien
que cette argumentation vise à établir l’incompétence de la
Cour et à empêcher la procédure de se poursuivre, la Cour,
après en avoir examiné la portée, s’est trouvée conduite à

22
83 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

constater que cette objection est étroitement liée au fond
même du différend. Le raisonnement tend, en effet, à démon-
trer l'absence de tout élément international dans la relation
de droit établie entre la compagnie belge et les autorités bulgares
par les sentences du Tribunal arbitral mixte. Or, c’est la non
seulement toucher au fond du différend, mais prendre position
à l'égard de l’un de ses éléments essentiels. La Cour ne peut,
par conséquent, reconnaître à ce moyen le caractère d’une
exception préliminaire au sens de l’article 62 de son Règlement.

Dans ces conditions, la Cour ne peut admettre la thèse selon
laquelle elle serait incompétente dans le cadre des déclarations
d'adhésion à la disposition facultative, pour autant que cette
‘thèse s’appuie sur l'argument vatione temporis ; et, pour autant
que la thèse invoque l'argument ratione materia, la Cour ne lui
reconnaît pas le caractère préliminaire et, par conséquent, ne
l’admet pas non plus, les Parties restant libres d’en reprendre
le développement à titre de moyen de défense sur le fond.

L’incompétence de la Cour, plaidée sur le terrain de la dis-
position facultative, n’a pas été établie en ce qui concerne les
points À, n° x, et À, n° 2.

#

Le dernier grief adressé par le Gouvernement belge au Gou-
vernement bulgare, grief formulé dans les conclusions du Gou-
vernement belge sous la litt. A, n° 3, de la requête belge, vise
la promulgation de la loi du 3 février 1936, dont l’article 30, para-
graphe C, institue un impôt spécial sur la distribution de l’éner-
gie électrique achétée aux entreprises non soumises à l'impôt.

Selon le Gouvernement belge, la promulgation de la loi pré-
citée constituerait de la part de l’État bulgare un manquement
à ses obligations internationales à raison du caractère discrimi-
natoire de ladite loi.

A cette demande du Gouvernement belge, le Gouvernement
bulgare a opposé un moyen d’irrecevabilité, tiré du fait que
la réclamation relative à la loi du 3 février 1936 n'aurait pas
fait l’objet, entre les Gouvernements et avant le dépôt de la
requête belge, d’un différend.

La Cour considère cette prétention du Gouvernement bulgare
comme fondée. Qu’on se place au point de vue du Traité de
1931 ou au point de vue des déclarations d’adhésion à la
clause facultative, il appartenait au Gouvernement belge d’éta-
blir que, dès avant le dépôt de la requête, un différend s'était
élevé entre les Gouvernements relativement à la loi bulgare du
3 février 1936. La Cour estime que le Gouvernement belge n’a
pas établi l’existence d’un tel différend et, en conséquence,
déclare la requête belge irrecevable pour la partie de ses
demandes qui a trait à la loi précitée.

23
84 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

PAR CES MOTIFS,
La Cour, par neuf voix contre cinq,

Statuant sur l'exception préliminaire opposée par le Gouver-
nement bulgare à la requête du Gouvernement belge :

1° En ce qui à trait aux points 1 et 2 de la conclusion A
de la requête,

rejette l'exception du Gouvernement bulgare ;

retient à cet égard la requête du Gouvernement belge
pour être statué sur le fond ;

dit que, par voie d’ ordonnance portant la date du pré-
sent arrêt, il sera pourvu à la fixation des délais pour
la suite de l'instance.

2° En ce qui a trait au point 3 de la conclusion À de la
requête,

admet l'exception du Gouvernement bulgare ;
et ne retient pas à cet égard la requête du Gouverne-
ment belge.

Le présent arrêt a été rédigé en français, conformément aux
dispositions de l’article 39, premier alinéa, du Statut de la
Cour, les Parties s'étant déclarées d'accord pour que toute la
procédure ait lieu en français.

Fait au Palais de la Paix, à La Haye, le quatre avril
mil neuf cent trente-neuf, en trois exemplaires, dont l’un res-
tera déposé. aux archives de la Cour et dont les autres seront

transmis respectivement au Gouvernement du Royaume de
Belgique et au Gouvernement du Royaume de Bulgarie.

Le Président de la Cour:

(Signé): J. G. GUERRERO.

Le Greffier de, la Cour:

(Signé) J. LOPEZ OLIVAN.

24
85 A/B 77. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

M. ANZILOTTI, M. Urrutia, le jonkheer van EYsINGA,
M. Hupson, juges, et M. PAPAZOFF, juge ad hoc, déclarant ne pou-
voir se rallier à l’arrêt rendu par la Cour, et se prévalant du
droit que leur confère l’article 57 du Statut, joignent respec-
tivement à l'arrêt les exposés de leurs opinions individuelles.

M. DE Visscxer et M. ERIcH, juges, tout en se déclarant
d'accord sur le dispositif, ont chacun joint à l’arrêt des obser-
vations sur certains motifs.

(Paraphé) J. G. G.

(Paraphé) J. L. O.

25
